EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please add a semi-colon after “a buffer” in independent claim 10, line 33 (correcting the typo).
That is, claims should recite:
“10. (Currently Amended) A method of treating a subterranean formation comprising unconsolidated particulates, comprising: 
providing a treatment fluid consisting of: 
a borate salt, 
an amine, and 
an organosilane, wherein the organosilane is selected from one or more of N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, gamma- aminopropyltriethoxysilane, N-beta-(aminoethyl)-gamma-aminopropyltrimethoxysilane, aminoethyl-N-beta-(aminoethyl)-gamma-aminopropyl-trimethoxysilane, gamma-ureidopropyl-triethoxysilane, beta-(3-4 epoxy-cyclohexyl)-ethyl-trimethoxysilane, gamma-glycidoxypropyltrimethoxysilane, vinyltrichlorosilane, vinyltris (beta-methoxyethoxy) silane, vinyltriethoxysilane, vinyltrimethoxysilane, 3-methacryloxypropyltrimethoxysilane, beta-(3,4 epoxycyclohexyl)-ethyltrimethoxysilane, r-glycidoxypropyltrimethoxysilane, r-glycidoxypropylmethyldiethoxysilane, N-beta (aminoethyl)-r-aminopropyl-trimethoxysilane, N-beta-(aminoethyl)-r-aminopropylmethyldimethoxysilane, 3-aminopropyl-triethoxysilane, N-phenyl-r-aminopropyltrimethoxysilane, r-mercaptopropyltrimethoxysilane, r-chloropropyltrimethoxysilane, vinyltris (betamethoxyethoxy) silane, r-methacryloxypropyltrimethoxysilane, beta-(3,4 epoxycyclohexyl)-ethyltrimethoxysilane, r-glycidoxypropyltrimethoxysilane, r-glycidoxypropylmethyldiethoxysilane, N-beta (aminoethyl)-r-aminopropyltrimethoxysilane, N-beta (aminoethyl)-r-aminopropylmethyldimethoxysilane, r-aminopropyltriethoxysilane, N-phenyl-r-aminopropyltrimethoxysilane, r-mercaptopropyltrimethoxysilane, or r-chloropropyltrimethoxysilane, and 
optionally one or more additives selected from: 
a strength enhancer, wherein the strength enhancer is selected from amino phenols, 5-hydroxytryptamine, diaminobiphenols, tridimethylaminomethyl phenol, or a combination thereof, 
a solvent, 	
a foaming agent, 
a surfactant, 
a gelling agent, 
proppant particulates, 
a breaker, or 
a buffer;
introducing the treatment fluid into the formation; 
allowing the treatment fluid to contact at least a portion of the unconsolidated particulates residing in a portion of the formation; and 
curing the treatment fluid to at least partially consolidate the unconsolidated particulates, wherein the portion of the formation contacted with the treatment fluid has a regain permeability of at least about 60%.”

Election/Restrictions
Claims 1, 2, 4, 5, 7, 8, 10-14, and 21-28 are allowable. The restriction requirement between Groups I (the method) and II (the composition) as well as the Species of treatment fluid pressure; amine; and organosilane, as set forth in the Office action mailed on 27 December 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 December 2021 is partially withdrawn.  Claim 6, directed to other Species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, former Group II claims 15-20 (now canceled), directed to the non-Elected composition would remain withdrawn from consideration because they do not require all the limitations of an allowable claim.  Accordingly, Applicant may file a Divisional or the like for the Group II composition claims.  Claims 1, 2, 4-8, 10-14, and 21-28 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 11 April 2022 now require consolidating wherein the treatment fluid consists of borate, amine, the claimed organosilanes, and optionally the listed additives.  
The Prior Art generally provides these claimed elements together in treatment fluid but does not provide them without further additional critical chemicals.
For example, the cited reference to Dandawate (WO 2017/116467) discloses consolidation (abstract and [0061]) with greater regain permeability ([0064]) using a composition comprising borate ([0107]), amine curing agent ([0100]), and organosilane coupling agent ([0101]), but further requires a critical component of silane-based tackifier ([0052]), which does not read on any of the other claimed elements.  Accordingly, it would not be obvious to modify Dandawate to exclude this silane-based tackifier, which is critical to Dandawate’s operation. 
Similarly, the new reference to Wadekar (2017/0101575) teaches consolidation (abstract) with greater regain permeability ([0058]) using a composition comprising borate ([0094]), amine hardening agent ([0075]), organosilane coupling agent ([0077]), and surfactant ([0078]), but further requires a critical component of propane with hydroxy and epoxides ([0071]).  Accordingly, it would not be obvious to modify Wadekar to exclude this propane with hydroxy and epoxides, which is critical to Wadekar’s operation.
Accordingly, only one with the benefit of the current disclosure would provide this particular combination of chemicals without more, as claimed, to achieve consolidation with a greater regain permeability, as disclosed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674